Citation Nr: 1751909	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	New York Division of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993 and from October 1993 to August 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the claims file is now with the Atlanta, Georgia RO.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in January 2017. A transcript of the hearing has been associated with the claims file. 

The Board notes that the Veteran was previously represented by a state service organization. Significantly, the claims file includes a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in July 2016. Thereafter, at his Board hearing in January 2017, the Veteran stated that he was unrepresented and was "fine" with representing himself. In light of this, the Board finds that the Veteran is currently unrepresented in the matter before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right ear hearing loss. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

On most recent VA examination in March 2011, the Veteran's puretone thresholds, in decibels, in the right ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
35







This evidence suggests that while the Veteran did not have hearing loss for VA purposes, there was some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

At his Board hearing, the Veteran reported that he believed his hearing has gotten worse. Specifically, he explained that his wife has complained, he has to ask people to repeat themselves, and his television must be very loud for him to hear.

Given that the Veteran's claim was denied on the basis of no current disability, the Veteran's reports of worsening of symptomatology, as well as the evidence which establishes that on VA examination in March 2011 the Veteran had some degree of hearing loss and was borderline for meeting the requirements for hearing loss for VA purposes, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain all relevant VA treatment records dated from December 2016, if any. 

2.   Next, schedule the Veteran for a VA audiological examination with an appropriate medical professional to determine whether the Veteran has a diagnosis of right ear hearing loss for VA purposes. The claims file must be made available to the examiner.

If right ear hearing loss is diagnosed, the examiner is asked to opine whether it is at least as likely as not that the Veteran's hearing loss is related to his active duty service.

The examiner must consider the Veteran's report of in-service acoustic trauma in that he was infantryman for the first twelve years of his service, which exposed him to mortars and gunfire. 

He has also stated that he believes his hearing loss began after a mine explosion which occurred within ten feet of the Humvee he was driving with the windows open.

The Veteran also reported that he was not exposed to loud noises or acoustic trauma post-service in his work or leisure environment. 

The examiner must support any and all conclusions and opinions with a clear rationale which includes specific references to the evidence of record and medical knowledge upon which the examiner relied. 

3.   Next, readjudicate the claim on appeal. If the benefit sought on appeal remands denied, furnish the Veteran with a supplemental statement of the case (SSOC) and afford him the appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




